Name: Commission Regulation (EEC) No 3367/88 of 28 October 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 88 Official Journal of the European Communities No L 296/49 COMMISSION REGULATION (EEC) No 3367/88 of 28 October 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1110/88 (4), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 3086/88 (*) amending Regulation (EEC) No 1546/88 (6) includes certain new provisions relating to the calculation of the levy, which were made retroactive from the fourth period of application of the arrangements ; whereas the consequences should be drawn as regards the time-limit for the collection of the levy ; , Whereas the measures provided for in this Regulation are in accordance with the opinion of 1 the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article T In the third subparagraph of Article 15 (6) and in the fourth indent of Article 19 (3) of Regulation (EEC) No 1546/88 , 'five months' is hereby replaced by 'eight months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p . 13 . 0 OJ No L 110, 29 . 4. 1988 , p. 27. 0 OJ No L 90, 1 . 4. 1984, p . 13 . (4) OJ No L 110, 29 . 4. 1988 , p. 28 . 0 OJ No L 275, 7. 10 . 1988 , p . 14. (6) OJ No L 139, 29 . 4. 1988, p. 12.